

	

		II

		109th CONGRESS

		1st Session

		S. 1435

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. DeWine introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish a grant program for

		  institutions of higher education to collaborate with low-income schools to

		  recruit students to pursue and complete postsecondary degrees in education.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Collaborative Agreements to Recruit

			 Educators (CARE) Act of 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress makes the following

			 findings:

				(1)An estimated 2,000,000 new teachers will be

			 needed in the United States over the next decade.

				(2)Under the No Child Left Behind Act of 2001

			 (Public Law 107–110), States shall ensure that all teachers teaching in core

			 academic subjects within the State are highly qualified not later than the end

			 of the 2005–2006 school year, yet schools in rural areas and low-income schools

			 have trouble attracting and retaining such teachers.

				(3)A 2000 study by the Education Trust reports

			 that low-income schools are twice as likely not to have teachers certified in

			 the fields in which they teach as schools that are not low-income schools,

			 which highlights that low-income schools will need special help to meet the

			 goals of the No Child Left Behind Act of 2001.

				(4)If the Nation is to improve student

			 achievement and success in school, the United States must encourage and support

			 the training and development of our Nation’s teachers, who are the single most

			 important in-school influence on student learning.

				(5)Highly qualified teachers are more

			 effective in impacting student academic achievement because such teachers have

			 high verbal abilities, high content knowledge, and an enhanced ability to know

			 how to teach the content using appropriate pedagogical strategies.

				(6)The difference in annual student

			 achievement growth between having an effective and ineffective teacher can be

			 more than 1 grade level of achievement in academic performance.

				(7)A study conducted by the New Teacher

			 Project shows that strategic recruitment may recruit qualified applicants but

			 many applicants withdraw from the process because of the late hiring timelines

			 found in urban schools.

				(8)Every school day approximately 3,000

			 adolescents drop out of secondary school.

				(9)The national graduation rate is 68 percent

			 with approximately 540,000 students failing to graduate each year.

				(10)As few as 53 percent of students from

			 low-income families graduate each year.

				(11)American schools spend more than

			 $2,600,000,000 annually replacing teachers who have dropped out of the teaching

			 profession.

				(b)PurposeIt is the purpose of this Act to provide

			 grants to encourage secondary school students in low-income schools to graduate

			 and pursue higher education and teaching.

			3.Definitions

			(1)Core academic

			 subjectsThe term core

			 academic subjects means—

				(A)mathematics;

				(B)science;

				(C)reading (or language arts) and

			 English;

				(D)social studies, including history, civics,

			 political science, government, geography, and economics;

				(E)foreign languages; and

				(F)fine arts, including music, dance, drama,

			 and the visual arts.

				(2)Highly

			 qualifiedThe term

			 highly qualified has the meaning given such term in section 9101

			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).

			(3)Institution of

			 higher educationThe term

			 institution of higher education—

				(A)has the meaning given the term in section

			 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); and

				(B)if such an institution conducts a teacher

			 preparation program that enrolls students receiving Federal assistance under

			 such Act (20 U.S.C. 1001 et seq.), means such an institution that—

					(i)is in full compliance with the requirements

			 of section 207 of such Act (20 U.S.C. 1027); and

					(ii)does not have a teacher preparation program

			 identified by a State as low performing.

					(4)Local

			 educational agencyThe term

			 local educational agency has the meaning given such term in

			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 7801).

			(5)Low-income

			 schoolThe term

			 low-income school means an elementary school or secondary school

			 that—

				(A)is served by a local educational agency

			 that qualifies to receive funding under title I of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6301 et seq.);

				(B)has been selected by the Secretary based on

			 a determination that more than 30 percent of the students enrolled at the

			 school qualify for services provided under such title I; and

				(C)(i)is listed in the Annual Directory of

			 Designated Low-Income Schools for Teacher Cancellation Benefits, issued by the

			 Department of Education, in the year for which the determination is made, or if

			 such Directory for such year is not available before May 1 of such year, is

			 listed in such Directory in the year preceding the year for which the

			 determination is made; or

					(ii)is operated by the Bureau of Indian Affairs

			 or operated on an Indian reservation by an Indian tribal group under contract

			 with the Bureau of Indian Affairs.

					(6)MentoringThe term mentoring means

			 activities that consist of structured guidance and regular and ongoing support

			 for beginning teachers.

			(7)Secondary

			 schoolThe term

			 secondary school means a public or nonprofit private school that

			 provides secondary education, as determined under State law or the Secretary if

			 the school is not in a State.

			(8)SecretaryThe term Secretary means the

			 Secretary of Education.

			(9)StateThe term State means each of

			 the 50 States, the District of Columbia, and the Commonwealth of Puerto

			 Rico.

			(10)TeacherThe term teacher means an

			 individual who provides students direct classroom teaching, or classroom-type

			 teaching in a non-classroom setting, or educational services directly related

			 to classroom teaching.

			4.Grant program

			(a)Authorization

				(1)In

			 generalThe Secretary is

			 authorized to award grants, on a competitive basis, to institutions of higher

			 education to establish partnerships with low-income schools to establish

			 programs for students that promote—

					(A)graduation from secondary school;

			 and

					(B)persistence and completion of postsecondary

			 degrees in education.

					(2)Nonprofit

			 organizationsA partnership

			 described in paragraph (1) may include a nonprofit organization.

				(b)Application

				(1)In

			 generalAn institution of

			 higher education that desires to receive a grant under this section shall

			 submit an application, developed in collaboration with 1 or more low-income

			 schools, to the Secretary at such time, in such manner, and containing such

			 information as the Secretary may reasonably require.

				(2)ContentsEach application submitted under paragraph

			 (1) shall include—

					(A)a description of any shortages of highly

			 qualified teachers in core academic subjects in the low-income school

			 participating in the partnership; and

					(B)a description of how the institution of

			 higher education will use funds made available under a grant awarded under this

			 section—

						(i)to increase and improve the quality of the

			 teaching force in the low-income school participating in the partnership;

			 and

						(ii)to establish a partnership with a

			 low-income school to establish programs for students that promote graduation

			 from secondary school and persistence and completion of postsecondary degrees

			 in education.

						(c)Approval

				(1)In

			 generalThe Secretary shall

			 approve an application submitted pursuant to subsection (b) if the application

			 meets the requirements of this section and holds reasonable promise of

			 achieving the purpose of this Act.

				(2)PriorityIn awarding grants under this section, the

			 Secretary shall give priority to an institution of higher education that is in

			 partnership with a nonprofit organization that is a teacher union or group

			 representing teachers in a school, which organization proposes the

			 establishment of a track for hiring teachers for an academic year prior to the

			 first date of such academic year in urban or rural low-income schools

			 participating in the partnership.

				(3)Equitable

			 distributionTo the extent

			 practicable, the Secretary shall ensure an equitable geographic distribution of

			 grants under this section among the regions of the United States.

				(4)Duration of

			 grantsThe Secretary is

			 authorized to make grants under this section for a period of 5 years. At the

			 end of the 5-year period, a grant recipient may apply for an additional grant

			 under this section.

				(d)Uses of

			 fundsAn institution of

			 higher education that receives a grant under this section shall use the grant

			 funds to—

				(1)establish innovative mentoring or tutoring

			 programs proven to enhance secondary school graduation rates and recruitment of

			 students in low-income schools to pursue postsecondary degrees in

			 education;

				(2)provide scholarships to graduates of

			 low-income schools to encourage the graduates to attend the institution and

			 pursue and complete a postsecondary degree in education;

				(3)provide students in low-income schools with

			 counseling and information about college admissions requirements, scholarships,

			 and various student aid programs;

				(4)provide lessons and workshops, either at

			 the institution or the low-income school, for students to attend to increase

			 academic achievement and interest in postsecondary degrees in education;

			 and

				(5)carry out any other activity that increases

			 graduation rates and recruitment of low-income students to pursue and complete

			 postsecondary degrees in education.

				(e)Matching

			 fundsEach institution of

			 higher education that receives a grant under this section shall demonstrate a

			 financial commitment to such institution’s school of education by contributing,

			 either directly or through private contributions, non-Federal matching funds

			 equal to 20 percent of the amount of the grant to carry out activities funded

			 by such grant.

			(f)Assessment and

			 evaluationThe Secretary

			 shall report to Congress on the effectiveness of the grant programs funded

			 under this section.

			5.Authorization of

			 appropriations

			There is authorized to be appropriated to

			 carry out this Act $20,000,000 for each of the fiscal years 2006 through

			 2011.

			

